id office uilc cca_2010051809370437 -------- number release date from -------------------- sent tuesday date am to cc subject re followup on affected_item discussion at risk under sec_465 is ultimately determined only at the form_1040 of level hambrose v commissioner but in making that determination we are bound by all the partnership items as reported at the partnership level unless those partnership items are adjusted in the tefra partnership proceeding for instance at the partnership level we would determine a partner's share of partnership liabilities and whether those liabilities are recourse non-recourse or shams following the partnership proceeding we would issue an affected_item notice_of_deficiency to the indirect_partner to limit his partnership losses to the amount of his at risk a similar analysis applies to limitations of losses to a partner's outside_basis under sec_704 except that this limitation could apply to a partner that is itself a partnership
